Title: Francis Page to James Madison, 28 October 1833
From: Page, Francis
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    H. CO—
                                
                                Octo. 28. 1833.
                            
                        
                        You will confer a very lasting service which will be gratefully remembered by the heirs of the late General
                            Nelson if you will be so very obliging as to read the inclosed petition and return me in writing your opinion of the same
                            and any information you may have respecting the several debts or expenditures of money and property to a very large amount
                            for the public service in times that tried mens souls all of which property and money was offered as a sacrafice on the
                            alter of independence by our worthy and much lamented ancestor Gen. Thomas Nelson—A letter of approbation and of
                            information from you my dear Sir as we have had our petition for remuneration for a large debt due us laid before the last
                            Congress, but was too late in it’s application to be acted on, we consider will be of invaluable service to us—Be pleased
                            to pardon the intrusion of this letter on your valuable employment of your time and excuse me for the liberty I have taken
                            to address you as I have been induced to ask the favor of you as the son of your old and departed friend Governor Page—May a kind providence bless your last days as your best will ever be the petitition of your mo. obt hum. Servt
                        
                            
                                Francis Page
                            
                        
                    Please direct to—Wood-lawn Post. Office Hanover County Virginia